—Application for reargument or, in the alternative, for permission to appeal to the Court of Appeals.
Upon the papers filed in support of the motion and the papers filed in response thereto, it is
Ordered that the motion is granted, without costs, only to the extent that the decision and order dated and entered June 7, 2001 (284 AD2d 599) is rescinded and vacated and a revised decision is handed down herewith (287 AD2d 757).
*757Her cure, J. P., Crew III, Peters, Spain and Lahtinen, JJ., concur.